 

EXHIBIT 10.24

ZIONS BANCORPORATION

2005 STOCK OPTION AND INCENTIVE PLAN

STANDARD RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Agreement”) is made and entered
into as of the date set forth on Exhibit A (the “Grant Date”) by and between
Zions Bancorporation, a Utah corporation (the “Company”), and the person named
on Exhibit A (the “Grantee”) pursuant to the Company’s 2005 Stock Option and
Incentive Plan (the “Plan”). Capitalized terms not defined in this Agreement
have the meanings ascribed to them in the Plan.

1.    Grant of Restricted Stock. Pursuant and subject to the Plan and this
Agreement, the Company hereby grants to Grantee the number of shares (the
“Restricted Stock”) of the Company’s Common Stock (the “Common Stock”) set forth
on Exhibit A. Grantee’s ownership of and rights with respect to the Restricted
Stock are limited by the terms and conditions of the Plan and this Agreement,
including restrictions on Grantee’s right to transfer the Restricted Stock and
Grantee’s obligation to forfeit and surrender the Restricted Stock upon the
occurrence of certain circumstances.

2.    Transfer Restriction. Until lapse of the transfer restriction, the
Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of except as specifically provided in the Plan or this
Agreement. Additional shares of Common Stock or other property distributed to
the Grantee in respect of the Restricted Stock, as dividends or otherwise, shall
be subject to the same restrictions applicable to the Restricted Stock (the term
“Restricted Stock” shall also be deemed to include such other shares and
property). The Restricted Stock shall be held by the Company in escrow for so
long as the Restricted Stock is subject to transfer restrictions under this
Section 2 and the Plan. The Company may direct its stock transfer agent to
legend or place a stop transfer order on the Restricted Stock and any
certificate issued evidencing shares of the Restricted Stock shall remain in the
possession of the Company until such shares are free of any restriction
specified in the Plan or this Agreement.

3.    Lapse of Transfer Restrictions. Except as provided in Section 4 below, the
transfer restrictions set forth in Section 2 above shall lapse according to the
schedule forth on Exhibit A and as set forth in Section 4.3 below; provided that
Grantee has satisfied all applicable tax withholding obligations as provided in
Section 5.1 below and the conditions of Sections 5.2 through 5.4 below have been
satisfied.

4.    Termination of Employment.

4.1    General. In the event of Grantee’s Termination of Employment for any
reason other than (i) Retirement at age 60 or older after 5 or more years of
service, (ii) death or (iii) Disability, shares of Restricted Stock that remain
subject to transfer restrictions as of the date of such termination shall
immediately and automatically be forfeited, surrendered and cancelled without
consideration and without any further action by Grantee.

4.2    Retirement. In the event of Grantee’s Termination of Employment by reason
of Grantee’s Retirement at age 60 or older after 5 or more years of service, the
shares of Restricted Stock that remain subject to transfer restrictions under
Section 2 as of the date of



--------------------------------------------------------------------------------

Retirement shall remain outstanding and subject to such transfer restrictions
(which restrictions shall continue to lapse as provided in Section 3); provided
that, notwithstanding the foregoing, shares of Restricted Stock remaining
outstanding after Retirement, to the extent still subject to transfer
restrictions, shall automatically be forfeited, surrendered and cancelled
without consideration and without further action by Grantee immediately upon
(i) Grantee’s commencement of, or agreement to commence, employment with or
provision of services (whether as a director, consultant or otherwise) to
another company that is in the financial services industry unless such
employment or provision of services is specifically approved by the Committee,
(ii) Grantee’s making any derogatory or damaging statements (verbally, in
writing or otherwise) about the Company or any of its affiliates, the management
or the board of directors of the Company or any affiliate, the products,
services or business condition of the Company or any affiliate in any public way
to anyone who could make those statements public or to customers of, vendors to
or counterparties of the Company, or (iii) Grantee violating any duty of
confidentiality owed to the Company or its affiliates under the policies or
procedures of the Company and its affiliates, including the Company’s employee
handbook, code of conduct and similar materials, or under federal or state law,
or Grantee misappropriating or misusing any proprietary information or assets of
the Company and its affiliates, including intellectual property rights.

4.3    Death; Disability. In the event of Grantee’s Termination of Employment by
reason of Grantee’s death or Disability, any transfer restrictions under
Section 2 that remain applicable to the shares of Restricted Stock shall
immediately lapse as of the date of such Termination of Employment in accordance
with Section 3 above.

5.    Conditions to Lapse of Transfer Restrictions.

5.1 Tax Withholding. Prior to the lapse of transfer restriction on the
Restricted Stock, Grantee must pay, or otherwise provide for to the satisfaction
of the Company, any applicable federal or state withholding obligations of the
Company. Unless the Committee permits otherwise, Grantee shall provide for
payment of withholding taxes upon lapse of the transfer restriction by hereby
allowing and directing the Company to retain shares of Restricted Stock with a
Fair Market Value (determined as of the applicable Lapse Date) equal to the
statutory minimum amount of taxes required to be withheld. In such case, the
Company shall issue the net number of shares of Restricted Stock to the Grantee
by deducting the shares retained from the total number of shares of Restricted
Stock that are no longer subject to transfer restrictions.

5.2    Compliance with Laws. The transfer restrictions set fourth in Section 2
above shall not lapse unless such lapse and the issuance or release of the
related shares of Restricted Stock is in compliance, to the reasonable
satisfaction of the Committee, with all applicable federal and state laws, as
they are in effect on the date of the lapse of restrictions.

5.3    Other Conditions. The Committee may require that Grantee comply with such
other procedures relating to the lapse of transfer restrictions on the
Restricted Stock and the release of shares of Restricted Stock to Grantee as the
Committee may determine, including the use of specified broker-dealers and the
manner in which Grantee shall satisfy tax withholding obligations with respect
to shares of Restricted Stock released from transfer restrictions.



--------------------------------------------------------------------------------

5.4    Release of Shares. As promptly as is practicable after the lapse of
transfer restrictions and satisfaction of Sections 5.1 through 5.3 above, the
Company shall release the shares of Restricted Stock registered in the name of
Grantee, Grantee’s authorized assignee or Grantee’s legal representative. The
Company may postpone such release until it receives satisfactory proof that the
release of such shares will not violate any of the provisions of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, any
rules or regulations of the Securities and Exchange Commission (the “SEC”)
promulgated thereunder, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules. Grantee understands that
the Company is under no obligation to register or qualify the Restricted Stock
or Common Stock with the SEC, any state securities commission or any stock
exchange to effect such compliance.

6.    Right of Offset. The Company shall have the right to offset against the
obligation to release shares of Restricted Stock, any outstanding amounts then
owed by Grantee to the Company.

7.    Nontransferability of Agreement. The rights conferred by this Agreement
shall not be assignable or transferable by Grantee other than by will or by the
laws of descent and distribution, and shall be exercisable during the life of
the Grantee only by the Grantee or the Grantee’s legal representative and any
such attempted assignment, transfer or exercise in contravention of this
Section 7 shall be void.

8.    Privileges of Stock Ownership. Grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Stock and cash
dividends paid by the Company. All regular dividends on shares of the Restricted
Stock shall be paid directly to Grantee and shall not be held in escrow (such
distributions may, however, be delivered to an address at the Company for
delivery to Grantee).

9.    No Obligation to Employ. Nothing in the Plan or this Agreement shall
confer on Grantee any right to continue in the employ of, or to continue or
establish any other relationship with, the Company or any Related Entity, or
limit in any way the right of the Company or any Related Entity to terminate
Grantee’s employment or other relationship at any time, with or without Cause.

10.    Change in Control. Subject to the terms of the Plan, Grantee shall be
entitled to the benefits of Section 3.7 of the Plan with respect to the
Restricted Stock.

11.    Entire Agreement. This Restricted Stock is granted pursuant to the Plan
and this Restricted Stock and Agreement are subject to the terms and conditions
of the Plan. The Plan is incorporated herein by reference. This Agreement, the
Plan and such other documents as may be executed in connection with this
Restricted Stock grant constitute the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. Any action
taken or decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Agreement shall
lie within its sole and absolute discretion, as the case may be, and shall be
final, conclusive and binding on the Grantee and all persons claiming under or
through the Grantee.



--------------------------------------------------------------------------------

12.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Grantee shall be in writing and
addressed to Grantee at the address indicated below or to such other address as
such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.

13.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement and the Plan shall be binding upon
Grantee and Grantee’s heirs, executors, administrators, legal representatives,
successors and assigns.

14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to that
body of law pertaining to choice of law or conflict of laws.

15.    Regulatory Matters/Compliance with Laws. In the event that the grant,
exercise, lapse of restrictions, payment, settlement, or accrual of this award
or any term of this award is restricted or prohibited or otherwise conflicts
with any applicable statute (including, without limitation, the Emergency
Economic Stabilization Act of 2008, as amended) or any applicable regulation or
other guidance thereunder, or any agreement or arrangement with or restriction
imposed by, the United States Department of the Treasury, any bank regulatory
agency or any other governmental agency (a “Governmental Restriction”), in each
case, as determined by Committee in its sole discretion, then the Committee may
unilaterally modify the terms of this award in such manner as the Committee
determines in its sole discretion to be necessary to avoid such restriction or
prohibition or eliminate such conflict, all without the further consent of
Grantee, such consent being given through Grantee’s acceptance of this award.
Such modifications may include, without limitation, the modification of this
award into an award of another type (such as an option award), a reduction of
the number of shares covered by this award or any such modified award, the
addition of grant, exercise, vesting or lapse of restrictions conditions, the
delay or cessation of exercise, lapse of restrictions, payment, settlement, or
accrual of this award, and the cancellation for no consideration of all or a
portion of this award. In addition, any shares of Common Stock acquired by
Grantee pursuant to this award, or any proceeds from the disposition of any such
shares, shall be subject to forfeiture and return to the Company to the extent
required by a Governmental Restriction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.

    ZIONS BANCORPORATION

By:    /s/ Harris H. Simmons                            